DETAILED ACTION
Claims 1, 2, 4-7, 10-13, 15-22, 24, and 25 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 10-13, 15-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Perju et al. (US 20150134137; hereinafter Perju) in view of Wilson et al. (US 20170334574; hereinafter Wilson).

Regarding claim 1, Perju teaches a temperature monitoring apparatus (see fig. 1; see also fig. 2, elements 19.sub.1 - 19.sub.4; [0041]; [0044]) configured to monitor a temperature of a portion of a vehicle's electrical energy distribution network (abstract), the apparatus comprising: 
one or more temperature sensing sections (19.sub.1 - 19.sub.4; see fig. 2), each of the one or more temperature sensing sections being configured for thermal contact with a portion of the vehicle's electrical energy distribution network (see fig. 2 showing such contact), and each of the one or more temperature sensing sections section being arranged to produce, signal indicative of the a temperature of a temperature sensing section ([0044]; see fig, 2 showing location of the sensors where they are electrically connected to the controller as shown by the lines from elements 19 to control unit element 16; see [0042] teaching “values measured by the measuring means 18, 19 and 20 are directly processed by the control unit 16”); 
wherein the apparatus is arranged to determine a temperature of the portion of the vehicle's electrical energy distribution network (at least the temperature(s) of node(s) 10 —n1-8—[0024] is/are determined; [0040-44]; especially [0041] and [0044]; see figs. 1 and 2). 
Perju does not directly and specifically state that the temperature sensing sections are comprised in a first optical fibre where the apparatus is arranged to produce in response to an optical input signal, an optical output and the determined temperature is based on one or more of the output optical signals in use.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the sensing of temperature in a vehicle via fiber optic input/output of Wilson. This is because such optical temperature measurement is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson). This is important in order to provide an end user with temperatures and temperature trend data in the vehicle (see [0053] of Wilson).

Regarding claim 2, Perju teaches that the one or more of the temperature sensing sections (means for measuring temperature – 19; [0041]) 
Perju lacks direct and specific statement that the means is: arranged for temperature dependent optical back-scattering of the optical input signal thereby to produce the optical output signal, or comprises a Fibre Bragg Grating.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the fiber Bragg gratings (FBGs) of Wilson. This is because such optical temperature measurement via FBGs is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson). This is important in order to provide an end user with temperatures and temperature trend data in the vehicle (see [0053] of Wilson).

Regarding claim 5, Perju teaches that the apparatus comprises a plurality [of means for measuring temperature] (at least 19.sub.1 – 19.sub.4) being configured for thermal contact with a respective different portion of the electrical energy distribution network (see figs. 1 and 2 showing this configuration).
Perju lacks direct and specific statement that the means for measuring temperature is of said first optical fibres.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the sensing of temperature in a vehicle via optic fibers of Wilson. This is because such optical temperature measurement is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson). This is important in order to provide an end user with temperatures and temperature trend data in the vehicle (see [0053] of Wilson).

Regarding claim 6, Perju lacks teaching that the apparatus comprises an optical director component arranged for directing the optical input signal to, and/or the output optical signal from, each of the plurality of first optical fibres.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) having an optical controller (at least one of 16a-j [0029]; see 16d; [0031]; see figs. 2B-D) for directing optical input to at least a first and second optical fibers (see at least 26d/48d and fig. 2B; [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle 

Regarding claim 7, Perju lacks teaching that the optical director component comprises: a passive optical splitter arranged to direct the optical input signal to, and/or the optical output signal from, the plurality of first optical fibres, or an active optical switch controllable to direct the optical input signal to, and/or the optical output signal from, a selectable one or more of the first optical fibres, or a predetermined number of ports each for connection to one of the plurality of said first optical fibres.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) having an optical controller (at least one of 16a-j [0029]; see 16d; [0031]; see figs. 2B-D) for directing optical input to at least a first and second optical fibers (see at least 26d/48d and fig. 2B; [0032]) via at least a predetermined number of ports (see figs. 2B-D showing various configurations and numbers of ports which are predetermined when a particular design is chosen).


Regarding claim 10, Perju and Wilson lack direct and specific statement  that the apparatus comprises a feeder optical fibre arranged to provide the optical input signal to, and/or the optical output signal from, the optical director component.
However, Wilson does disclose feeding the optical signals (see figs. 2B-D showing dashed lines representing the signals) into the fibers from the controller (see figs. 2B-D showing that the dashed lines/signals are input and output from the controller(s) to the fiber(s)). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the input and output of optical signals to and from fiber optics of Wilson with any of a few known ways to transmit the signals such as feeder fibers, mirrors, or lenses. This is because one of ordinary skill in the art would have expected using 

Regarding claim 11, Perju lacks teaching that the apparatus comprises an optical interrogator arranged to provide the optical input signal to the one or more of the temperature sensing sections of the first optical fibre.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) having an optical controller (at least one of 16a-j [0029]; see 16d; [0031]; see figs. 2B-D) which may by an optical interrogator ([0059] teaches WDM/TDM may be used by the controller to interrogate at least Bragg gratings in an optical fiber).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the sensing of temperature in a vehicle via optic fibers having an interrogator of Wilson. This is because such optical temperature measurement via interrogation is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson) and having a predetermined number of ports allows for definition of the device. This is important in order to provide an end user with temperatures and temperature trend data in the vehicle (see [0053] of Wilson).


claim 12, Perju lacks teaching that the optical interrogator is arranged to receive the optical output signal from the one or more of the temperature sensing sections of the first optical fibre.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) having an optical controller (at least one of 16a-j [0029]; see 16d; [0031]; see figs. 2B-D) which may by an optical interrogator ([0059] teaches WDM/TDM may be used by the controller to interrogate at least Bragg gratings in an optical fiber) and the signal may be interrogated (fig. 4; [0051]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the sensing of temperature in a vehicle via optic fibers having an interrogator of Wilson. This is because such optical temperature measurement via interrogation is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson) and having a predetermined number of ports allows for definition of the device. This is important in order to provide an end user with temperatures and temperature trend data in the vehicle (see [0053] of Wilson).

Regarding claim 13, Perju lacks teaching that the apparatus is arranged to provide the optical input signal to each of the first optical fibres simultaneously or sequentially.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the sensing of temperature in a vehicle via optic fibers provided simultaneously with input signals of Wilson. This is because such optical temperature measurement is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson). This is important in order to provide an end user with temperatures and temperature trend data in the vehicle (see [0053] of Wilson).

Regarding claim 15, Perju teaches a system comprising: the temperature monitoring apparatus according to claim 1 (see treatment of claim 1 above), and the vehicle's electrical energy distribution network ([0019]; see figs. 1 and 2; see also abstract and [0001-9]).

Regarding claim 16, Perju teaches that the electrical energy distribution network comprises a management unit (UG; [0024]) arranged to control flow of electrical energy within the electrical energy distribution network based on the determined temperature ([0056-57] teaches that the measured values from temperature measurement means 19 are transmitted to the UG and based on the values may control the switches in the power network).

Regarding claim 17, Perju teaches that the electrical energy distribution network comprises one or more nodes (abstract; see at least nodes n1-n8; see fig. 1) and one or more links each connected to one or more of the nodes (see fig. 1 showing such links).
Perju lacks direct and specific teaching that the first optical fibre is in thermal contact with a respective one of the links, and wherein the apparatus is arranged to determine the temperature of one or more of the links.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) of various zones (see at least [0005-6]) and the knowledge that such thermal detection may be used for “any equipment” ([0003] teaching regarding the state of the knowledge in the art).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the sensing of temperature in a vehicle via optic fibers for any particular equipment or zone desired of Wilson. This is because such optical temperature measurement is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson). This is important in order to provide an end user with temperatures and temperature trend data for the links in the electric distribution system in the vehicle (see [0053] of Wilson).

claim 18, Perju lacks direct and specific teaching that the first optical fibre is embedded in a respective one of the links.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) of various zones (see at least [0005-6]) and the knowledge that such thermal detection may be used for “any equipment” ([0003] teaching regarding the state of the knowledge in the art; see also fig. 2A showing the systems may be embedded in various portions of, for instance, and aircraft).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the sensing of temperature in a vehicle via optic fibers for any particular equipment or zone desired of Wilson. This is because such optical temperature measurement is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson). This is important in order to provide an end user with temperatures and temperature trend data for the links in the electric distribution system in the vehicle (see [0053] of Wilson).

Regarding claim 19, Perju teaches that 	one or more of the nodes are active nodes (abstract; [0008-9]; [0024]), wherein the management unit is arranged to control the one or more of the active nodes in order to control each of the electrical connections of the links connected to one or more of the active nodes ([0024]; see also [0026]).

Regarding claim 20, Perju teaches that the electrical energy distribution network comprises a plurality of the nodes and a plurality of internode links (I1-N; [0024]; see fig. 1 showing this configuration), the internode links connecting together the nodes to form at least one mesh of a meshed network (abstract), the or each mesh being polygonal of an order higher than or equal to three (abstract), at least one of the nodes of each mesh being an active node (abstract -- “According to the invention, said nodes are connected together by internode links forming at least one mesh in a meshed network, said or each mesh being polygonal of an order higher than or equal to three, at least one node of the or each mesh being an active node”).

Regarding claim 21, Perju teaches that the management unit is arranged to control the one or more active nodes using optical control signals transmitted via one or more optical fibres ([0036] “the control signals are transported by an optical fibre that each link then has.”).
 Perju lacks direct and specific teaching that the fibers are of the temperature monitoring apparatus.
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]).
Additionally, Official Notice is taken that optical fibers may carry more than one signal at a time.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing system for a vehicle power distribution system having “means … for measuring the temperature” [0041] and the 

Regarding claim 22, Perju teaches an aircraft (see at least abstract; see also [0001-2]) comprising the apparatus according to claim 1 (see treatment of claim 1 above).

Regarding claim 24, Perju teaches a method of monitoring the temperature of a vehicle's electrical energy distribution network (abstract; via UG; see [0040-44]), the method comprising: 
sending an [] input signal [], the [] comprising one or more temperature sensing sections (19.sub.1 - 19.sub.4; see fig. 2), each of the temperature sensing sections being in thermal contact with a portion of the vehicle's electrical energy distribution network (see fig. 2 showing such contact), each temperature sensing section being arranged to produce, [], an [] output signal indicative of a temperature of the temperature sensing section ([0044]; see fig, 2 showing location of the sensors where they are electrically connected to the controller as shown by the lines from elements 19 to control unit element 16; see [0042] teaching “values measured by the measuring means 18, 19 and 20 are directly processed by the control unit 16”); and 
determining a temperature of the vehicle's electrical energy distribution network based on one or more of the [] signals.

However, Wilson teaches a method ([0006]) of temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) and optical signals ([0005]; see also [0016-20]) to determine the temperature(s) ([0005-6]; abstract; see also [0024-25]) for determining temperature(s) (see at least [0033] teaching regarding a controller receiving the optical signal(s) and “analyzes the information to generate temperature information”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of monitoring a vehicle power distribution system having a temperature sensing system with “means … for measuring the temperature” [0041] of Perju with the specific knowledge of using the method of sensing temperature in a vehicle via fiber optic input/output of Wilson. This is because such optical temperature measurement method is known to be a robust and accurate means of temperature measurement which allows for elimination of electrical connections associated with other means for temperature measurement (see [0053] of Wilson). This is important in order to provide an end user with temperatures and temperature trend data in the vehicle (see [0053] of Wilson).

Regarding claim 25, Perju teaches a vehicle electrical energy distribution network (abstract) temperature monitoring apparatus (see fig. 1; see also fig. 2, elements 19.sub.1 - 19.sub.4; [0041]; [0044]), the apparatus comprising: 

Perju does not directly and specifically state that a first optical fibre comprises the temperature sensing sections, the output is optical, the response is to an optical input signal and that the temperature characteristic is based on said optical output signal.  
However, Wilson teaches temperature sensing (via 10; [0015]; abstract; see fig. 1) in a vehicle (12; see fig. 1) using optical fiber(s) (abstract; [0005]; see also [0087] and at least element(s) 26/26d/48d; [0032]) and optical signals ([0005]; see also [0016-20]) to determine the temperature(s) ([0005-6]; abstract; see also [0024-25]) for determining temperature(s) (see at least [0033] teaching regarding a controller receiving the optical signal(s) and “analyzes the information to generate temperature information”).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perju as modified by Wilson as applied to claim 1 above and further in view of Fromme (US 20090103072).

Regarding claim 4, Perju and Wilson lack direct and specific statement that the first fibre comprises an optical absorber at or near a termination point of the first fibre.
However, Fromme teaches an optically based temperature sensing device (abstract; [0007]; see fig. 1b) having an optical absorber at the end ([0082] “The remote end of fibre 132 is preferably connected to an optical absorber”; see fig. 1b)
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature sensing system for a vehicle power distribution system of Perju as modified by Wilson with the specific knowledge of an optical absorber at the end of a fiber of Fromme. This is because such an optical absorber .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855